DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on December 10, 2020. In particular, claim 1 has been amended to include the limitations of the previously presented claim 7 and 10. The new grounds of rejection set forth below simply move the arguments from the previous claim 7 and 10 into the present claim 1; thus, the following action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 112
Regarding claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations which contain “preferably” renders the claim indefinite because it does not clearly define the scope of the claimed invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 8-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (WO 2006/128875) in view of Doomen et al (US 5,859,135).
	Regarding claims 1, 4-5, 11 and 13-14, Thiel teaches an aqueous coating composition (Abstract) which comprises a dispersed acrylate polymer binder (page 7) and an alkali soluble acrylic polymer (page 2). The alkali soluble acrylic polymer has a weight average molecular weight of 200,000 or lower (page 7, lines 15-20) and an acid number of 65 mg KOH/g or higher (page 7, lines 14-16).  The composition also contains a dispersed oxidatively drying resin (page 3, lines 30-32).  Theil teaches that the content of the acrylic binder polymer can be higher than the alkali soluble acrylic polymer (page 10, lines 1-5).  The amount of the oxidatively drying resin can be lower than the weight content of the alkali-soluble acrylic polymer (page 10, lines 1-5).  Thiel teaches that inorganic solid particles such as titanium dioxide can be present and that they are in the amount of approximately 20 parts by weight (Examples).  Thiel teaches that the weight ratio of the alkali soluble acrylic binder to the acrylate can range from 1:0.5 to 1:5 and that the ratio of the alkali soluble acrylate to the oxidatively drying binder can range from 1:0.5 to 1:10 (page 10, lines 1-5).  Given these amounts, of the components overlap the claimed amounts.
	However, Thiel fails to teach the solid content of the coating composition.
	Doomen teaches an aqueous coating composition (Abstract) which has a solids content ranging from 20 to 75 % by weight (col. 15, lines 35-40).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the aqueous coating composition of Thiel have the solids content as noted by Doomen.  One would have been motivated to do so in order to receive the expected benefit of adjusting the solids content for to be appropriate for various coating application methods.
	Regarding claim 2, Thiel teaches that the acrylate binder polymer is a urethane acrylate hybrid polymer (page 9, lines 15-33).
Regarding claim 3, Thiel teaches that the acrylate binder polymer has a weight average molecular weight of greater than 300,000 (page 7, lines 1-5).
	Regarding claim 6, Thiel teaches that the amount of the alkali-soluble polymer is at least 3% by weight.
	Regarding claim 8, Thiel teaches that the oxidatively drying resin is an alkyd (page 4, lines 1-5).
	Regarding claim 9, Thiel teaches that the alkyd is a urethane alkyd (page 6, lines 1-5).
	Regarding claim 12, Thiel teaches that the amount of the alkali soluble acrylate is present in at least 1.5 % by weight (claim 1).  Thiel teaches that the weight ratio of the alkali soluble acrylic binder to the acrylate can range from 1:0.5 to 1:5 and that the ratio of the alkali soluble acrylate to the oxidatively drying binder can range from 1:0.5 to 1:10 (page 10, lines 1-5).  Given these amounts, of the components overlap the claimed amounts.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (WO 2006/128875) in view of Doomen et al (US 5,859,135) and Wheeler et al (US 2011/0311801).
	The discussion regarding Thiel and Doomen in paragraph 6 above is incorporated here by reference.
	Regarding claim 15, Thiel teaches that a thickener can be added to the composition (page 10, lines 20-25), however fails to teach that the thickener is a HEUR type thickener.
	Wheeler teaches an aqueous coating composition (Abstract) which incorporates an HEUR type thickener ([0058]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the HEUR thickener as taught by Wheeler as the thickener of Thiel.  One would have been motivated to do so in order to receive the expected benefit of controlling the viscosity and rheology profile of the composition (Wheeler, [0057]).

Response to Arguments
The 35 USC 112 rejection remains against claim 8 which still has a “preferably” within the claim limitations.  The 35 USC 112 rejections against the other remaining claims set forth in paragraph 3 of the office action mailed on September 10, 2020 has been withdrawn in light of applicant’s amendment received on December 10, 2020.  
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Thiel fails to teach a coating composition in which:

    PNG
    media_image1.png
    148
    630
    media_image1.png
    Greyscale

Examiner’s response:  Regarding the weight content, Thiel teaches that the amount of the alkali soluble acrylate is present in at least 1.5 % by weight (claim 1).  Thiel teaches that the weight ratio of the alkali soluble acrylic binder to the acrylate can range from 1:0.5 to 1:5 and that the ratio of the alkali soluble acrylate to the oxidatively drying binder can range from 1:0.5 to 1:10 (page 10, lines 1-5).  Given these amounts, of the components overlap the claimed amounts.  Regarding the solids content, that is taught by the secondary reference, Doomen.  
Applicant’s argument:  The results in Table 2 demonstrates that paints within the claimed invention have surprisingly better properties.
Examiner’s response:  The examiner has considered the data presented in Table 2 of the specification.  Applicant’s argument of unexpected results is not persuasive because the data presented is not commensurate in scope with that of the claimed invention.  For example, there are no samples with solids content of less than 47 %, whereas the claim states that the amount of the solids can be as low as 28 %.  Also, there are many types of the binder, alkali-soluble polymers and drying resins which can be used as noted in the instant specification and the data does not explore those possibilities.  Therefore, unexpected results over the entire scope of the claimed invention cannot be determined from the data provided.
Applicant’s argument:  Thiel does not disclose or suggest anything about the relationship between the open time and binder ratios.  Thiel does not teach that for an aqueous coating composition with a significant amount of inorganic particles and moderate solid content and the recited ratio of the three resins affects the application properties of the paint.
Examiner’s response:  Absent a persuasive argument of unexpected results, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s argument:  Doomen does not disclose a coating composition with an acrylate binder polymer, an alkali-soluble acrylic polymer and a dispersed oxidatively drying resin. 
Examiner’s response:  These components are taught by the primary reference, Thiel.
Applicant’s argument:  Doomen teaches a different type of resin system and does not disclose anything about brush or roller application processes for paints.  One skilled in the art would not be motivated to combine the disclosure of Doomen with that of Thiel.
Examiner’s response:  Thiel and Doomen are both in the same field of endeavor, namely aqueous coating compositions and therefore, the combination is appropriate. Doomen teaches an aqueous coating composition (Abstract) which has a solids content ranging from 20 to 75 % by weight (col. 15, lines 35-40) and that this amount of solids content is appropriate for roller coating and or brushing applications (col. 15, lines 40-45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764